Jackson, J.
This matter comes to us on a Verified Petition for Alternative Writ of Mandate and a Writ of Temporary Prohibition. This action grew out of a proceeding in the court below entitled Irene Fox v. Raymond Fox, cause No. S62-6210 which was an action for divorce. On January 13, 1967, relator filed his petition in the lower court seeking a modification of a support and education order issued therein on December 19, 1966, by the respondents. Thereafter, on January 13, 1967, relator filed in said court his verified petition for a change of judge. On the same day and thereafter such petition for change of judge was overruled.
On January 23, 1967, this court issued a temporary writ of prohibition prohibiting respondents from taking any further action on relator’s petition for modification of this cause other than granting relator’s petition for change of judge and further ordering an alternative writ of mandate be issued by the clerk of this Court commanding respondents to grant relator’s petition for change of judge, or on failure to do so, to file their return thereon showing any reason in law or in fact why such writ should not be made permanent on or before February 23, 1967.
The Sheriff’s return showing that the writ was served on the respondent was filed with the clerk of this Court on January 25, 1967.
Respondents have filed no- return to the writ herein, and therefore the writ heretofore issued is now made permanent.
Hunter, C. J., Arterburn, Lewis and Mote, JJ„ concur.
Note.—Reported in 229 N. E,. 2d 468.